Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 14, 2016

The Court of Appeals hereby passes the following order:

A16A0273. JACKIE LAMAR WATSON v. THE STATE.

      In 2007, Jackie Lamar Watson pled guilty to aggravated assault and recidivism.
Watson received a 20-year sentence, with 10 years to serve. Watson subsequently
filed a pro se motion alleging that his conviction is void and his guilty plea was
involuntary. The trial court denied the motion on July 20, 2012. Nearly two years
later, on March 6, 2014, Watson filed a notice of appeal.
      Pretermitting whether the trial court’s order is directly appealable, we lack
jurisdiction because the appeal is untimely. A notice of appeal must be filed within
30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482
SE2d 704) (1997). Here, Watson filed his notice of appeal 594 days after the trial
court’s order was entered. Accordingly, we lack jurisdiction to consider this appeal,
and it is hereby DISMISSED. Appellee’s motion to dismiss is DENIED AS MOOT.

                                       Court of Appeals of the State of Georgia
                                                                            01/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.